Case 8:18-cv-01066-JVS-DFM Document 40 Filed 05/18/20 Page 1 of 2 Page ID #:303



   1
   2
   3                                                      JS-6
   4
   5
   6
   7
   8
   9                               UNITED STATES DISTRICT COURT
 10                            CENTRAL DISTRICT OF CALIFORNIA
 11
 12    DENE TYSOL on behalf of herself and       Case No. 8:18-cv-01066-JVS (DFMx)
 13    all others similarly situated,
                                                 ORDER GRANTING JOINT
 14                   Plaintiff,                 STIPULATION TO DISMISS
                                                 ACTION
 15           vs.
                                                 Dept.:   10C
 16    UNITED PARCEL SERVICE, INC., an           Judge:   Hon. James V. Selna
       Ohio corporation, and DOES 1 through
 17    10, inclusive,
 18                   Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       Case No. 18-cv-01066-JVS (DFMx)                ORDER GRANTING JOINT STIPULATION
                                                                     TO DISMISS ACTION
Case 8:18-cv-01066-JVS-DFM Document 40 Filed 05/18/20 Page 2 of 2 Page ID #:304



   1          Pursuant to the stipulation of the parties:
   2          1.      The above-captioned action is dismissed with prejudice pursuant to
   3   Federal Rule of Civil Procedure 41(a)(1)(A)(ii); except the allegations as to the
   4   class are dismissed without prejudice, and
   5          2.      Each party will bear their own attorneys’ fees and costs with respect to
   6   the dismissal of the above-captioned action.
   7
   8          IT IS HEREBY ORDERED.
   9   DATED: May 18, 2020
 10                                                   ______________________________
                                                           Honorable James V. Selna
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       Case No. 3:18-cv-03177-EMC                           [PROPOSED] ORDER GRANTING JOINT
                                                               STIPULATION TO DISMISS ACTION
